Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
2.	The amendment of claims 1, 10, 12 and 19 filed on 07/18/2022, have been acknowledged and entered.
3.	Claims 1-20 are pending.
4.	Claims 4-7, 9 and 11, are cancelled, therefore
5.	Claims 1-3, 8, 10 and 12-20, have been examined.

Response to Amendment/Remarks
35 USC § 112
6.	The Applicant’s amendment as filed on 07/18/2022 has resulted into a written description issue as a new matter that needs to be addressed, as disclosed below.

35 U.S.C. § 103
7.	Applicant’s arguments that “no combination of the cited references discloses or suggest at least the features of amended claims 1 and 19. With respect to the previously pending claim 11 that included some similar features to those included in the amended claims, Applicant respectfully disagrees with the Office's assertion on Page 7 of the Non-Final Office Action that Oliynyk suggests these features. Oliynyk merely describes ‘verification codes’ that may be generated by a sending user's device and sent to the ‘service provider terminal’ to identify the sender. See Oliynyk at 12:1-14. Accordingly, Oliynyk does not disclose or suggest generating a unique payment token by the service computing device and transmitting that token to the sender's computing device to be communicated to the receiver's computing device and the second payment platform, as required by the amended claims”
	Examiner respectfully disagrees, in addition to Oliynyk disclosures in (col 12 lines 1-14) but further down the column in col 12 lines 51-54, Oliynyk disclose “For example, the validation code may be generated by the sender computing device 120 and/or received by the sender computing device 120 from the financial institution associated with the service provider terminal 110. Emphasis added. This shows that the validation code received by the sender computing device came from the financial institution associated with the service provider in an embodiment, is satisfied in art. Therefore, the 103 rejection is hereby maintained.

Claim Rejections - 35 USC § 112

         8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-3, 8, 10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
10.	Claims 1 and 19 recites “in response to identifying the second payment platform, generating, by the service computing device, a unique payment token including the hashed receiver ID and the payment amount of the protected payment request” For example, the specification in ¶ 00049 discloses “At block 250, in response to the sending user being known, the protected payment request may be communicated to the second payment platform 219. The communication may be in a variety of electronic format and may follow a known protocol. As the payment platforms may have known protocols or API, the appropriate format may be followed” As indicated here, the service computing device, did not generate (a new) unique payment token including the hashed receiver ID and the payment amount of the protected payment request, to communicate the payment request via the second platform to the recipient. The specification does not support this limitation. 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. 
11.	Dependent Claims 2-3, 8, 10, 12-18 and 20, are also rejected since they depend on claims 1 and 19, respectively.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 8, 10, 12-13, 15-16 and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Kyrylo Oliynyk (US Pat. 10846679 B2) in view of Zimmerman et al., (US 20150286997 A1).

14.	As per claims 1 and 19, Oliynyk teaches a method and system comprising a processor, a memory and an input-output circuit wherein the processor is physically configured according to computer executable instructions (Fig. 2-3, item 110 and 120, col 5 line 56-col 6 line 8) for:
receiving, from the first payment platform at a service computing device, a protected payment request generated by a sending user (Fig. 1 item 120, “sender computing device”) via the first payment platform (Fig. 1 item 110, “service provider terminal”) and intended for a receiving user (Fig. 1 item 130, “Recipient computing device”) associated with the second payment platforms (“a server of a financial institution, e.g. a bank”) wherein the protected payment request includes at least: a payment amount (“a transfer amount), a receiver ID (Fig. 7 item 720), and a hashed sender ID generated by  translating a sender ID associated with the sending user using a hash function (“verification code”, item 524, col 10 lines 45-59, col 12 lines 1-14).
reviewing, by the service computing devices the protected payment request to confirm that the sending user is a known user of the first payment platform by comparing the hashed sender ID to stored known hashed user IDs that are associated with the first payment platform (Fig. 4 step 410-415, col 9 lines 10-63).
in response to confirming that the sending user is a known user of the first payment platform (col 12 lines 1-31) :
receiving, at the service computing device from the second payment platform, a request for validation including the unique payment token and the hashed receiver ID (col 15 line 50 “...the service provider terminal 110 may identify a third-party payment mechanism with which both the sender and receiver have an account, the service provider terminal 110 may generate a private message (and contact the recipient using the private message) that inquires whether the recipient would like to receive payment
using the identified third party payment mechanism...” col 14 line 46-col 15 line 12) 
validating the unique payment token at the service computing device by matching the hashed receiver ID to the receiver ID included in the protected payment request; and communicating- the validation from the service computing device to the second payment platform (col 14 line 46-col 15 line 12).
receiving, at the service computing device from the second payment platform, a request for validation including the unique payment token and the hashed receiver ID (Fig. 4 step 415, col 9 lines 37-col 10 line 6, col 14 line 46-col 15 line 12).
validating the unique payment token at the service computing device by matching the hashed receiver ID to the receiver ID included in the protected payment request (col 9 lines 37-63, col 10 lines 4-6, col 14 lines 3-14), and
 communicating- the validation from the service computing device to the second payment platform (col 14 lines 3-40).
	Oliynyk does not explicitly disclose
generating a hashed receiver ID by translating the receiver ID from the protected payment request using the hash function, and identifying the second payment platform by searching a user database for the hashed receiver ID, the user database including matches of known users of a plurality of additional payment platforms including the second payment platform.
in response to identifying the second payment platform, generating, by the service computing device, a unique payment token including the hashed receiver ID and the payment amount of the protected payment request;
	communicating, from the service computing device, the unique payment token to a first computing device associated with the sending user, wherein the first computing device communicates the unique payment token to a second computing device associated with the receiving user and the second computing device redeems the token 
with the second payment platform.
	However, Zimmerman discloses
generating a hashed receiver ID by translating the receiver ID from the protected payment request using the hash function, and identifying the second payment platform by searching a user database for the hashed receiver ID (¶ 0102,“Given a transaction routing value (e.g., hashed user ID h of 76), e-commerce payment facilitator 106a can then refer to transaction routing table 400 to determine a payment aggregator for each available payment method...”), the user database including matches of known users of a plurality of additional payment platforms including the second payment platform (¶ 0102, 0105).
in response to identifying the second payment platform, generating, by the service computing device, a unique payment token (¶ 0078 “...The app access token or pre-agreed secret code can allow the commerce application 104a to prove its identity and authenticity to the e-commerce payment facilitator 106a and/or the network application 218 when making API calls...” including the hashed receiver ID and the payment amount of the protected payment request (¶¶ 0064, 0078, 0102).
	communicating, from the service computing device, the unique payment token to a first computing device associated with the sending user, wherein the first computing device communicates the unique payment token to a second computing device associated with the receiving user and the second computing device redeems the token 
with the second payment platform (¶¶ 0064, 0102)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to modify the payment transaction operation information of Oliynyk, to include the determined payment aggregator for each available payment method as taught by Zimmerman in order to have an improved routing and processing of payments using payment aggregators in a payment transaction.

15. 	With respect to claim 8, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 1 above.
Furthermore, Oliynyk discloses, further comprising determining by the service computing device whether the receiving user is an authorized user of the second payment platform (col 13 lines 5-16).

16. 	With respect to claim 10, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 1 above.
Furthermore, Oliynyk discloses, further comprising communication the amount of value to a second computing device associated with the receiving user (col 10 lines 45-59).

17.	With respect to claim 11, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 1 above.
	Furthermore,  Oliynyk discloses further comprising:
	creating, by the service computing device, a token including the hashed sender ID and the payment amount of the protected payment request (“verification code”, item 524, col 10 lines 45-59, col 12 lines 1-14), and
communicating the token to a first computing device associated with the sending user, the token being configured to be communicated to a second computing device associated with the receiving user (col 10 lines 45-59, col 12 lines 1-14).

18.	With respect to claim 12, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 11 above.
Furthermore, Oliynyk discloses wherein the token is configured to be communicated to the second computing device using a different communication channel (col 10 lines 45-59, col 12 lines 1-14).

19.	With respect to claim 13, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 12 above.
Furthermore,  Zimmerman discloses wherein the token is configured for being submitted by the receiving user to the second payment platform for payment (¶¶ 0064,  0102).

20. 	With respect to claim 15, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 14 above.
Furthermore, Oliynyk discloses, further comprising offering the receiving user a debit card for a payment amount associated with the protected payment request (col 13 lines 22-38, line 59-col 14 line 2). 

21. 	With respect to claim 16, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 1 above.
Furthermore, Oliynyk discloses, wherein the sender ID or the receiver ID 
comprises at least one of an email address, a phone number and an account number (col 9 lines 20-36).

22. 	With respect to claim 18, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 1 above.
Furthermore, Oliynyk discloses, wherein the hashed sender ID further comprises at least two of: a hash of an email registered with a payment platform; a hash of a phone number registered with the payment platform; a single digit to indicate when users registered with the payment platform for a first time; a county indication; a state indication; a transaction location of a user; and a know your customer indication (col 9 lines 20-36).

23.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kyrylo Oliynyk (US Pat. 10846679 B2) in view of Zimmerman et al., (US 20150286997 A1) and further in view of Wilson et al., (US 20120284175 A1).

24.	With respect to claim 2, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 1 above, but does not exactly disclose further comprising determining a fraud score for the protected payment request by the service computing device, determining if the fraud score is below a threshold, and in response to the fraud score being below the threshold, stopping the method.
However, Wilson discloses further comprising determining a fraud score for
 the protected payment request by the service computing device, determining if the fraud score is below a threshold, and in response to the fraud score being below the threshold, stopping the method (¶¶ [0136], Fig. 4A step 414, ([0180]-[0181]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to modify the combination of payment transaction operation information of Oliynyk, and the payment aggregator of Zimmerman, to include fraud detection mechanism of Wilson, in order to provide a more secure and fraud prevention in a payment transaction.

25. 	Claims 3 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Kyrylo Oliynyk (US Pat. 10846679 B2) in view of Zimmerman et al., (US 20150286997 A1) and further in view of Scott Green (US 20200167769 A1).

26.	With respect to claim 3, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 1 above, but did not disclose, further comprising determining a money laundering score for the protected payment request by the service computing device, determining if the money laundering score is below a threshold, and in response to the money laundering score being below a threshold, stopping the method.
However, Green discloses, further comprising determining a money laundering 
score for the protected payment request by the service computing device, determining if the money laundering score is below a threshold, and in response to the money laundering score being below a threshold, stopping the method. (¶¶ [0080]).
Therefore, it would have been obvious for a person of ordinary skill in the art to 
modify the combination of payment transaction operation information of Oliynyk, and the payment aggregator of Zimmerman, to include fraud detection mechanism of Green, in order to provide a money laundering test in a payment transaction.

27. 	With respect to claim 20, the combination of Oliynyk in view of Zimmerman, discloses all the subject matter as disclosed in claim 19 above, but did not disclose
determining a fraud score for the protected payment request and in response to the fraud score being below a threshold, stopping the method.
determining a money laundering score for the protected payment request and in response to the money laundering score being below a threshold, stopping the method
However, Green discloses further comprising: determining a fraud score for the protected payment request and in response to the fraud score being below a threshold, stopping the method (¶¶ [0080]).
determining a money laundering score for the protected payment request and in response to the money laundering score being below a threshold, stopping the method (¶¶ [0080]).
Therefore, it would have been obvious for a person of ordinary skill in the art to 
modify the combination of payment transaction operation information of Oliynyk, and the payment aggregator of Zimmerman, to include fraud detection mechanism of Green, in order to provide a money laundering test in a payment transaction.

28.	Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over Kyrylo Oliynyk (US Pat. 10846679 B2) in view of Zimmerman et al., (US 20150286997 A1) and further in view of Bouey et al., (US 2013/0238488 A1).

29.	With respect to claim 14, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 8, but did not disclose further comprising if the receiving user is determined by the service computing device to not be an authorized user of the second payment platform, inviting the receiving user to join a payment platform.
However, Bouey et al discloses further comprising if the receiving user is determined by the service computing device to not be an authorized user of a second payment platform, inviting the receiving user to join a payment platform (¶¶ 0057 “If, after the search of other payment networks is completed, no other payment network is identified at which the recipient is registered, then the recipient is presumed to not be a registered user of any payment network. Accordingly, at step 341, an invitation is sent to the recipient to invite the recipient to join the payment network...” and also 0058).
Therefore, it would have been obvious for a person of ordinary skill in the art to 
modify the combination of payment transaction operation information of Oliynyk, and the payment aggregator of Zimmerman, to include payment network registration interface of Bouey, in order to have other payment network associated with sender’s payment platform accessible to complete the payment transaction.

30.	Claim 17, is rejected under 35 U.S.C. 103 as being unpatentable over Kyrylo Oliynyk (US Pat. 10846679 B2) in view of Zimmerman et al., (US 20150286997 A1) and further in view of Bouey et al., (US 2013/0238488 A1) and Burgess et al., (US 20170116615 A1).

31.	With respect to claim 17, the combination of Oliynyk in view of Zimmerman discloses all the subject matter as disclosed in claim 1. 
Furthermore, Bouey discloses further comprising “adding a payment platform to the service computing device...” (¶¶ [0057]-[0058]) .
Therefore, it would have been obvious for a person of ordinary skill in the art to 
modify the combination of payment transaction operation information of Oliynyk, and the payment aggregator of Zimmerman, to include payment network registration interface of Bouey, in order to have other payment network associated with sender’s payment platform accessible to complete the payment transaction.
The combination of Oliynyk and Zimmerman in view of Bouey  did not disclose “...using key exchange encryption to communicate necessary on-boarding information”
However, Burgess discloses “...using key exchange encryption to communicate necessary on-boarding information” (¶¶ [0051]-[0052], [0067]).
Therefore, it would have been obvious for a person of ordinary skill in the art to 
modify the combination of payment transaction operation information, the payment aggregator, and including payment network registration interface of Oliynyk, Zimmerman and Bouey, to include key encryption of Burgess in order to add other payment network (“IdM”) associated with sender’s payment platform (payment facilitators of Zimmerman) using key encryption.



Conclusion
32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

33.	The prior art made of record and not relied upon:
1)	(US 20130211967 A1) – Ian Charles Ogilvy , Ordering and Payment systems – relates to  o improved ordering and payment systems for ordering and paying for products, and, particularly, but not exclusively, to improved ordering and payment systems for facilitating retailing via computer networks, ouch as the Internet.
2)	(US 20200013028 A1) – Black et al., Peer-To-Peer Money Transfer – relates to financial transactions , and more specifically, to a peer-to-peer money transfer system.
3)	(US 20220020016 A1) – Scott et al., Secure Processing of Electronic Payments – relates generally to the secure execution of electronic signal exchanges, and more particularly to improved systems, methods, and programming structures for the secure negotiation, authorization, execution, and confirmation of multi-party and multi-device data processes.

34. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 11:00 - 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685